ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_02_FR.txt. 842

OPINION INDIVIDUELLE DE M. RANJEVA

Jai voté en faveur du présent arrêt pour deux raisons:

— sur le fond du droit de la procédure: la solution retenue par la Cour
s'impose. Il était nécessaire et suffisant qu’un des moyens invoqués
par le défendeur dans sa demande d’exception préliminaire fût écarté
pour que la compétence de la Cour fût fondée;

— sur la structure du dispositif: en statuant en un seul article sur le sort
réservé à la demande introduite par la Partie défenderesse, l’arrêt est
respectueux de la distinction à établir entre d’une part l’exception
préliminaire stricto sensu, c’est-à-dire la demande incidente introduite
par le défendeur pour faire écarter la demande principale, et d’autre
part les moyens exposés pour soutenir l’exception préliminaire. En
structurant le dispositif tel qu’il est dans son paragraphe 55 l'arrêt
contribuera à faciliter la compréhension de ses décisions.

Mais la référence à l’article X du traité de 1955 (voir ci-après I) est cri-
tiquable en raison des problèmes juridiques liés à un risque de confusion
qu’on peut commettre dans l’interprétation du présent arrêt à propos du
titre de compétence de la Cour (II); des relations véritables entre excep-
tions préliminaires et question de fond (IID; et la question du préjugé
dans un arrêt avant-dire droit (IV).

J. REFERENCE À L'ARTICLE X DU TRAITÉ DE 1955

La lecture du dispositif de l’arrêt crée une certaine confusion dans
l'esprit du lecteur. En effet, on peut interpréter et le dispositif et la struc-
ture du raisonnement comme fondant la compétence de la Cour sur les
dispositions du premier paragraphe de l’article X du traité de 1955, pris
isolément. La Cour rejette ou retient l’exception sur la base de l’interpré-
tation qu’elle donne des articles invoqués I, IV et X. En posant, à juste
titre, la question de savoir si le différend soumis devant elle entrait dans
les prévisions de la clause compromissoire, la Cour n’est-elle pas allée au-
delà de l'objet stricto sensu de la présente phase incidente? Cette question
pose le problème du véritable titre de compétence de la Cour.

43
843 PLATES-FORMES PÉTROLIÈRES (OP. IND. RANJEVA)
IT. TITRE DE COMPETENCE DE LA COUR

Le titre de compétence de la Cour est, dans le présent litige, la clause
compromissoire dont les termes ne soulèvent aucune difficulté d’interpré-
tation. Ratione materiae la clause compromissoire vise expressis verbis
les différends ayant pour objet «l’interprétation ou l’application» du
traité de 1955. Aussi est-ce à juste titre que la Cour n’a pas retenu les
notions de lien raisonnable, condition que la Partie défenderesse a tenté
de plaider. La jurisprudence en la matière est constante.

Mais, en se posant la question de savoir si le différend soumis devant
elle entrait dans les prévisions de la clause compromissoire, la Cour a
transposé la méthode qu'elle a suivie dans l’affaire de Application de la
convention pour la prévention et la répression du crime de génocide ( Bos-
nie-Herzégovine c. Yougoslavie). Mais n'est-elle pas allée au-delà de
l’objet de la procédure d’exception préliminaire jusqu’à poser le pro-
blème de la distinction entre les questions relevant de l’examen du fond
de la demande et celles devant être résolues au stade actuel de la pro-
cédure ?

III. EXCEPTIONS D’INCOMPETENCE ET QUESTIONS DE FOND

Les exceptions préliminaires sont le plus souvent envisagées dans leur
portée et non dans leur définition intrinsèque, car il n’est pas aisé de faire
le départ entre ces questions préliminaires et celles relevant du fond,
lorsqu'il y a lieu d’avoir affaire à un cas concret. L’essentiel n’est pas de
faire œuvre théorique mais montre de sens pratique et utile: vider défini-
tivement les problèmes liés à la compétence et veiller à ne pas affecter
autant les moyens de défense au fond des parties litigantes. La compa-
raison du présent arrêt avec celui de l’affaire de l’Application de la
convention pour la prévention et la répression du crime de génocide ( Bos-
nie-Herzégovine c. Yougoslavie) amène à s'interroger sur l'étendue de
Panalyse des moyens de droit tirés des articles du traité dont la violation
est alléguée par la Partie demanderesse. I] y a en effet apparemment des
différences qu’il convient de soulever bien que les situations de droit et de
fait ne soient identiques ni transposables.

Avec tout le respect dû à la Cour, il convient d’observer que la Cour a
fait une inexacte application de la jurisprudence de l’affaire du génocide.
La différence entre les deux affaires tient au fait que dans le présent litige
la clause compromissoire définissait ratione materiae la compétence de la
Cour: différend relatif à l’interprétation ou à l'application du traité.
Dans l’affaire de l Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie)
Vexception d’incompétence ratione materiae portait sur l’applicabilité de
la convention à un type particulier d’acte: le génocide commis par un
Etat. Dans ces conditions l’applicabilité de la clause compromissoire était
subordonnée par la réponse à une question préalable portant sur le

44
844 PLATES-FORMES PÉTROLIÈRES (OP. IND. RANJEVA)

domaine d’application de la convention de 1948. Dans la présente espèce,
si la condition nécessaire était satisfaite, elle apparaissait néanmoins
insuffisante aux yeux de la Cour.

Il ne suffit pas que les parties soutiennent des propositions contraires
pour qu’un différend soit établi; en effet il appartient à la Cour non pas
de se limiter à une interprétation passive de sa fonction judiciaire en se
contentant de prendre acte des divergences des thèses en soi. Elle doit éta-
blir le caractère plausible de chacune d’elles par rapport aux dispositions
de référence qu’est le texte du traité et de ses articles. Il revenait à la Cour
de vérifier et d'établir lesquels des arguments semblent devoir être admis.
En d’autres termes il ne s’agit pas, au stade des exceptions préliminaires,
de dire que les propositions sont vraies ou fausses au regard du droit mais
de les analyser pour s’assurer qu’elles n’ont rien d’absurde ni de contraire
à la norme juridique de droit positif. Les exigences de la logique et le
souci de réalisme, liés à l’interprétation juridique et judiciaire, amènent à
envisager, lors de l’examen des éléments de fait et de droit aux termes des
paragraphes 2, 5 et 6 de l’article 79 du Règlement, une classification des
propositions selon leur degré de probabilité ou de possibilité. Mais en rai-
son de la nature consensuelle du fondement de sa compétence, la Cour
s'impose une contrainte particulière à sa démarche: entre le possible et le
probable celui-ci doit recueillir sa préférence; l’aspect subjectif de l’idée
de possibilité confère un degré moindre d’assentiment à cette modalité
par rapport à celle de probabilité. Cette exigence est de rigueur: en
matière de compétence de la Cour la règle de l’interprétation stricte du
consentement est incoercible.

Mais la mise en pratique de ces principes n’est pas pour autant aisée.
Le caractère équipollent du niveau de qualité de l'argumentation respec-
tive des parties n’offre au juge qu’une aire restreinte pour adjuger de la
rencontre des arguments. La difficulté tient au fait que dans une procé-
dure incidente d’exception préliminaire et malgré la souplesse qui carac-
térise les dispositions de l’article 79 du Règlement, le défendeur n’a aucun
intérêt à ce que l'affaire soit jugée au fond ou même simplement discutée
avant le prononcé d’une décision sur la compétence. Ces considérations
amènent à apprécier à leur juste valeur les idées selon lesquelles le règle-
ment judiciaire des différends tout comme l’exercice de sa compétence
par la Cour auraient un caractère exceptionnel. L'idée d’incompétence
serait, en quelque sorte, psychologiquement antérieure à celle de la com-
pétence. Ainsi qu'il a été maintes fois rappelé, le règlement juridictionnel
n’est que le succédané du règlement diplomatique, la thèse de l’incompé-
tence de principe serait, alors, la confirmation de la place véritable recon-
nue à l'institution judiciaire. Mais en s’imposant de considérer comme
douteuses les propositions sur lesquelles on invoque sa compétence,
la Cour, dans la phase de la procédure préliminaire, met à l'épreuve ces
thèses en rejetant dans le domaine du possible ce qui n’est pas démontré
pour ne retenir que le cadre probable au sein duquel se circonscrit l’ins-
tance judiciaire. En agissant de cette façon, la Cour assure la plénitude de

45
845 PLATES-FORMES PÉTROLIÈRES (OP. IND. RANJEVA)

sa fonction juridictionnelle et la pleine effectivité du consentement à sa
compétence judiciaire.

A moins que l'exception ne porte sur la compétence de la compétence
comme dans l'affaire du génocide ou sur l’exception à caractère général
soulevée dans la présente affaire, la conclusion que la Cour peut prendre
se limite à une réponse affirmative ou négative à la demande d’exception
sous risque de soulever un problème de préjugé. En 1972, la possibilité
d’une exception n’ayant pas un caractère exclusivement préliminaire a été
entendue de manière restrictive voire très exceptionnelle.

IV. LE PRÉJUGÉ DANS LE PRÉSENT ARRÊT

La mise en œuvre de ces principes méthodologiques a abouti dans le
présent arrêt à un préjugé susceptible d’hypothéquer la suite de la procé-
dure lorsque l’arrêt a procédé à l'examen des articles du traité d’amitié,
de commerce et de droits consulaires de 1955. L'interprétation de l’article
premier a été effectuée au détriment de l’exégèse. La solution de conti-
nuité consacrée par la formalisation dans l’article premier des obligations
d'amitié et de paix n’a pas été suffisamment évaluée à sa juste mesure. La
Cour a privilégié, au contraire, la référence aux idées que les pratiques
des Etats se font de l’objet des traités d’amitié, de commerce et de naviga-
tion. Si l'interprétation maximaliste selon l’Iran ne peut être retenue, il est
néanmoins difficile de n’y trouver que des principes exhortatifs alors que
précisément l’innovation exceptionnelle du traité de 1955 réside dans le
transfert de ces concepts de paix et d’amitié du domaine des préambules
vers le corps des règles de droit positif conventionnel. Si pour des raisons
psycho-politiques l’idée d’une obligation positive de paix ou d’amitié
peut paraître non pertinente, la conception que se fait l'arrêt de l’idée de
commerce ne justifie pas une interprétation aussi restrictive de l’article
introductif du traité au point de ne même pas énoncer l'existence d’une
obligation négative de comportement inhérente aux prescriptions d'amitié
et de paix.

En revanche, malgré l’affirmation selon laquelle l’article premier avait
pour fonction d'éclairer la compréhension des autres dispositions du
traité, il est à déplorer que l'interprétation de l’article IV ait été effectuée
dans un cadre analytique c’est-à-dire de manière autonome. En effet,
prima facie le traitement visé audit article envisage celui des étrangers
dans le cadre classique du droit international, c’est-à-dire les conditions
de jouissance des droits par un étranger. Mais les effets combinés de
l'exclusion de la référence territoriale et des dispositions de l’article pre-
mier amènent à poser le problème de la validité de l'interprétation que
retient l’arrêt du concept de traitement. Il est indiscutable qu’en soi l’idée
de traitement vise fréquemment des considérations essentiellement for-
melles; elles sont relatives à la formalisation, dans des actes législatifs ou
réglementaires, de la manière dont un Etat s’acquitte de ses obligations
vis-à-vis de son partenaire à l'égard des ressortissants et des entreprises de

46
846 PLATES-FORMES PÉTROLIÈRES (OP. IND. RANJEVA)

ce dernier. Mais est-on parfaitement fondé de penser que l’article IV
excluait de son champ d’application les comportements effectifs et volon-
taires des parties contractantes à l’égard d’entreprises relevant de l’autre?
Le langage courant, entre autres significations, désigne aussi par traite-
ment: l’attaque et la destruction d’un objectif militaire (voir dictionnaire
Le Robert). Par ailleurs, en statuant de manière négative sur le point de
savoir si les actions de destruction des plates-formes pétrolières étaient
visées par l’article IV, l'arrêt exclut l’applicabilité de cette disposition à
des comportements consistant à traiter une entreprise en otage dans une
conjoncture de relations d’hostilité entre les parties à la convention de
1955. La réponse ne peut que résulter de l’examen du fond de l’affaire.

Enfin dans la mesure où le premier paragraphe de l’article X a été
retenu comme la base de la compétence de la Cour et en raison des dis-
positions de l’article 80 du Règlement sur les demandes reconvention-
nelles, une question se pose à propos de l’intégrité des droits des Etats-
Unis d'Amérique: comment s’établit le lien de connexité entre la liberté
du commerce et de navigation avec une éventuelle demande en répara-
tion pour destruction de navires de guerre?

Ces considérations liées à des exigences de prudence judiciaire fixent les
limites de l’objet des débats préliminaires afin d’éviter les risques de pré-
jugés. La rupture doit être définitivement consommée entre l’objet de
l'exception préliminaire de l’article 79 du Règlement de ce qu’on appelle
base de compétence. L’exception ne porte que sur la compétence de la
Cour ou bien sur la recevabilité tandis que ce qu’on désigne par base de
compétence couvre les moyens exposés à l’appui de la demande. Dans ces
conditions l’interprétation des «bases de compétence» n’affecte pas les
droits des parties si elle est limitée à la rencontre des arguments sur le seul
terrain de la vraisemblance des thèses exposées par rapport à la problé-
matique inhérente aux termes des dispositions dont la violation est invo-
quée par la Partie demanderesse. La référence à l’article X du traité dans
le second alinéa du dispositif de Parrét paraît dans ces conditions
critiquable.

(Signé) Raymond RANIEVA.

47
